DETAILED ACTION
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.

The following is a statement of reasons for the allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 1):
the sequencer comprises a very large instruction word (VLIW) type controller configured to decode a VLIW into a plurality of microcode instructions and wherein the plurality of microcode instructions is executable in parallel by the sequencer and other components in the PIM capable device downstream from the sequencer

The prior art does not appear to disclose (as recited in claim 9):
the control logic is configured to generate a very large instruction word (VLIW) as the command instruction set; the sequencer comprises a VLIW type controller configured to decode the VLIW into a plurality of microcode instructions; and the plurality of microcode instructions is executable in parallel by the sequencer and other components in the PIM capable device downstream from the sequencer.

The prior art does not appear to disclose (as recited in claim 17):
the sequencer comprises a VLIW type controller configured to decode the VLIW into a plurality of microcode instructions and wherein the plurality of microcode instructions is executable in parallel by the sequencer and other components in the PIM capable device downstream from the sequencer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 01/11/2021